Case 2:13-cr-00160-GZS Document 69 Filed 03/02/21 Page 1 of 1                    PageID #: 332




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

  ADAM BRAKE,                                   )
                                                )
                         Petitioner,            )
         v.                                     )       No. 2:13-cr-00160-GZS
                                                )           2:20-cv-00211-GZS
  UNITED STATES OF AMERICA,                     )
                                                )
                         Respondent             )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 68) filed February 3, 2021, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that:

         1. An evidentiary hearing is not warranted under Rule 8 of the Rules Governing

              Section 2255 cases;

         2. It is ORDERED that Petitioner’s Motion for habeas relief pursuant to 28

              U.S.C. § 2255 (ECF 61) is hereby DENIED;

         3. It is ORDERED that a certificate of appealability pursuant to Rule 11 of the

              Rules Governing Section 2255 Cases is DENIED because there is no

              substantial showing of the denial of a constitutional right within the meaning of

              28 U.S.C. § 2253(c)(2).

                                                        _/s/ George Z. Singal        __
                                                        United States District Judge

  Dated this 2nd day of March, 2021.
